Name: Commission Implementing Regulation (EU) NoÃ 609/2011 of 22Ã June 2011 withdrawing the suspension of submission of applications for import licences for sugar products under certain tariff quotas
 Type: Implementing Regulation
 Subject Matter: trade;  beverages and sugar;  tariff policy
 Date Published: nan

 23.6.2011 EN Official Journal of the European Union L 163/22 COMMISSION IMPLEMENTING REGULATION (EU) No 609/2011 of 22 June 2011 withdrawing the suspension of submission of applications for import licences for sugar products under certain tariff quotas THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (2), and in particular Article 5(2) thereof, Whereas: (1) Submission of applications for import licences concerning order number 09.4318 were suspended as from 20 January 2011 by Commission Regulation (EU) No 42/2011 of 19 January 2011 suspending submission of applications for import licences for sugar products under certain tariff quotas (3), in accordance with Regulation (EC) No 891/2009. (2) Following notifications on unused and/or partly used licences, quantities became available again for that order number. The suspension of applications should therefore be withdrawn, HAS ADOPTED THIS REGULATION: Article 1 The suspension laid down by Regulation (EU) No 42/2011 of submission of applications for import licences for order number 09.4318 as from 20 January 2011 is withdrawn. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 254, 26.9.2009, p. 82. (3) OJ L 15, 20.1.2011, p. 10.